Citation Nr: 1413210	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the thoracic spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from October 2005 to October 2007.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO), which granted service connection for degenerative joint disease of the thoracic spine, effective October 18, 2007.  A subsequent May 2009 rating decision assigned a higher disability rating of 10 percent, effective for the entire initial rating period from October 18, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In the March 2014 Appellate Brief, the Veteran's representative requested a new VA examination to determine the current extent of the symptomatology of the service-connected thoracic spine disability.  The Veteran's representative emphasized that the last VA examination was in April 2009.

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

There is some evidence that may suggest worsening in severity of the thoracic spine disability since the last VA examination in April 2009.  An August 2008 VA treatment note indicates that the Veteran complained of back pain, for which the treating VA physician ordered a back brace.  In his July 2009 substantive appeal, the Veteran contended that the severe level of pain he has experienced was not adequately considered.  A September 2009 VA treatment note reveals that the Veteran reported that the pain in his middle back had spread across his shoulder blades and radiated to his right arm, producing a burning, aching pain, which he reported had persisted up until a week and a half prior to the September 2009 VA medical visit.  

The Veteran was scheduled for an October 2009 VA compensation examination, but he did not report for the VA examination; he has not provided a reason as to why he did not report for the October 2009 VA compensation examination.  The record does not reflect that the October 2009 VA compensation examination was rescheduled.  

While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95.  Thus, based on some evidence suggestive of worsening of the service-connected thoracic spine disability since the last VA examination, the Board finds that a new VA examination is necessary to assist in determining the current severity of the Veteran's service-connected thoracic spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA treatment records pertaining to the treatment of the Veteran's thoracic spine disability not already of record.

2.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the thoracic spine disability.  The relevant documents in the claims folder should be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

3.  After completion of the above, the appeal for an initial disability rating in excess of 10 percent for                service-connected degenerative joint disease of the thoracic spine should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


